Citation Nr: 1743232	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  17-01 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or by reason of being housebound.  


REPRESENTATION

Veteran represented by:  Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty in the Air Force from June 1951 to June 1955, with subsequent service in the Army National Guard.  He died in July 2017.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2016 and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for SMC based on the need for the regular aid and attendance of another person or by reason of being housebound.  

On his substantive appeal (VA Form 9), received in December 2016, the Veteran had requested a videoconference hearing before a Veterans Law Judge, but he died before a hearing was scheduled.  


FINDING OF FACT

In August 2017, VA received notification from the Veteran's wife that the Veteran had died in July 2017, before a decision by the Board was promulgated on the appeal; a record from the Social Security Administration corroborated the Veteran's death in July 2017.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim seeking SMC based on the need for the regular aid and attendance of another person or by reason of being housebound at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2017, the VA received notice to include a death certificate from the Veteran's wife that unfortunately the Veteran had died in July 2017, during the pendency of his appeal before the Board promulgated a decision on the appeal of the claim for SMC based on the need for the regular aid and attendance of another person or by reason of being housebound.  A record from the Social Security Administration (a Federal agency), which was received in September 2017, is corroborating evidence of the Veteran's death in July 2017.  See 38 C.F.R. § 3.211 (in addition to a copy of the public record of the state or community where death occurred, a finding of fact of death made by another Federal agency will be accepted as proof of death).  

As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive his death, and the appeal of the claim must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 
ORDER

The appeal seeking SMC based on the need for the regular aid and attendance of another person or by reason of being housebound is dismissed.




		
E. I. VELEZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


